IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

TERRY MOCK,                            NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D15-327

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed May 12, 2015.

An appeal from an order of the Circuit Court for Wakulla County.
Dawn Caloca-Johnson, Judge.

Terry Mock, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      We affirm the trial court’s denial of Appellant’s motion to clarify sentence,

but we do so without prejudice to Appellant filing a timely, facially sufficient rule

3.850 motion raising the claims alluded to in the motion concerning the

representations allegedly made by Appellant’s trial counsel regarding the
concurrent nature of Appellant’s Wakulla County and Leon County sentences and

the impacts of those representations on Appellant’s decision to enter his plea.

      AFFIRMED.

ROBERTS, WETHERELL, and OSTERHAUS, JJ., CONCUR.




                                          2